In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, (1) from so much of an order of the Supreme Court, Nassau County (Winick, J.), dated May 21, 1998, as granted those branches of the motion of the defendants John F. Nolan and D.L. Peterson Trust which were to set aside a jury verdict on the issue of damages for future medical expenses and future loss of earnings and granted a new trial with respect to those damages unless the plaintiff stipulated to reduce the verdict as to damages for future medical expenses from $750,000 to $5,000 and future loss of earnings from $120,000 to $50,000, and (2), from so much of an order and judgment (one paper) of the same court, entered July 31, 1998, as, upon the plaintiff’s failure to stipulate to reduce the verdict, ordered a new trial on the issue of damages for future medical expenses and future loss of earnings.
Ordered that the order and judgment is modified, on the law, by deleting from the second decretal paragraph thereof the word “issue” and substituting therefor the word “issues”, by adding the word “future” before the words “loss of earnings”, and by adding, after the words “future loss of medical expenses of plaintiff”, the words “unless the plaintiff shall serve and file in the office of the clerk of the Supreme Court, Nassau County, a stipulation consenting to reduce the verdict on the issue of damages for future medical expenses from the sum of $750,000 to the sum of $100,000, and to reduce the verdict on the issue of future lost earnings from the sum of $120,000 to the sum of $60,000, and to the entry of an appropriate judgment accordingly;” as so modified, the order and judgment is affirmed insofar as appealed from, without costs or disbursements; and it is further,
*473Ordered that the order dated May 21, 1998, is modified accordingly, without costs or disbursements; and it is further,
Ordered that the plaintiffs time to serve and file a stipulation in accordance with the order and judgment as so modified is extended until 30 days after service upon her of a copy of this decision and order with notice of entry; and it is further,
Ordered that the appeal from the order is dismissed as academic, in light of our determination of the appeal from the order and judgment.
The verdict as to damages for future medical expenses and future lost earnings deviated materially from what would be reasonable compensation (see, CPLR 5501 [c]). We differ from the Supreme Court in our assessment of that deviation and the order and judgment entered July 31, 1998, and the order dated May 21, 1998, are modified accordingly. S. Miller, J. P., Joy, H. Miller and Feuerstein, JJ., concur.